Name: Commission Regulation (EEC) No 2041/92 of 22 July 1992 introducing a corrective amount on the import of pears into the Community of Ten from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/44 Official Journal of the European Communities 23 . 7. 92 COMMISSION REGULATION (EEC) No 2041/92 of 22 July 1992 introducing a corrective amount on the import of pears into the Community of Ten from Spain remained for two consecutive market days at a level at least ECU 0,6 below the Community offer price ; whereas a corrective amount equal to the difference between the Community offer price and the Spanish offer price must therefore be introduced for these products from Spain ; Whereas if the system is to operate normally the offer price of the Spanish product should be calculated on the following basis :  in the case of currencies the spot market rates for which are maintained in relationship to each other within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1 676/85 (4), as last amended by Regulation (EEC) No 2205/90 (s),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism ; Whereas Commission Regulation (EEC) No 1 677/92 (2) fixed, for the 1992/93 marketing year, the Community offer price for pears applicable with regard to Spain ; Whereas Commission Regulation (EEC) No 3815/89 (3) lays down detailed rules for applying the compensatory mechanism on imports of fruit and vegetables from Spain ; Whereas, in the case of pears, the offer price for the Spanish product as calculated in accordance with the provisions of Council Regulation (EEC) No 3709/89 has HAS ADOPTED THIS REGULATION : Article 1 On import into the Community of Ten of pears (CN codes 0808 20 31 , 0808 20 33, 0808 20 35 and 0808 20 39) from Spain a corrective amount of ECU 1,50 per 100 kilograms net shall be levied. Article 2 This Regulation shall enter into force on 24 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 363, 13 . 12. 1989, p . 3 . 0 OJ No L 176, 30. 6 . 1992, p. 13 . 3 OJ No L 371 , 20. 12. 1989, p . 28 . (4) OJ No L 164, 24. 6. 1985, p. 1 . 5) OJ No L 201 , 31 . 7. 1990, p. 9 .